DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 January 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 33-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites where the distance between metal nanoparticles corresponds to a polymeric side chain of the metallopolymer network.  This is considered indefinite as it 
Claims 33-34 recite where the metal structure comprises metal nanoparticles and pores and wherein an average pore size is defined by a distance between the metal nanoparticles.  The claims are considered indefinite as independent claim 15 already recites both pores and an average diameter of the pores and it is unclear if the pores in claims 33-34 and the average pore size are the same as those recited in claim 15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 15-20 and 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mullens et al. (US 2011/0064784).
Considering claims 15 and 19, Mullens teaches a three-dimensional macroporous filament construct comprising interconnected microporous filaments (abstract) for orthopedic implants, etc. (Paragraph 2).  The materials used in a paste which forms the filament include titanium, silver, etc. (Paragraph 74) having particle sizes of less than 100 microns (Paragraph 75) (i.e. a metal structure).  The paste is extruded into filaments to form the three-dimensional structure and sintered 
While not teaching a singular example of the instantly claimed metal foam, this would have been obvious to one of ordinary skill in the art in view of the teachings of Mullens as this is considered a conventionally known combination of porous metal materials conventionally known to form porous structures for orthopedic implants, etc. and one would have had a reasonable expectation of success.  Further, the porosity disclosed by Mullens overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 16, Figures 7-9 of Mullens depict where the spacing is uniform throughout.
Considering claim 17, Mullens teaches where the filaments may optionally have a uniform microporosity (Paragraph 111).
Considering claim 18, Figure 7a of Mullens depicts ridges and valleys.
Considering claim 20, Mullens teaches where the paste may be silver, etc. (Paragraph 74) and is considered optionally only this material (i.e. pure silver).
Considering claims 34-35 and 37, Mullens teaches where the filaments may optionally have uniform microporosity (Paragraph 111) and Figures 7-9 depict uniform macroporosity of the three-dimensional article and is considered “substantially uniform 
Considering claim 33, due to indefiniteness as outlined above and in view of the teachings of Mullens regarding average pore size overlapping that which is claimed, Mullens is considered to meet the claimed average pore size defined by a distance between the metal nanoparticles as no particular polymeric side chain is claimed and the intermediate metallopolymer network appears to lose its identity in the final metal foam (Specification Paragraph 60).  See MPEP 2144.05.
Considering claim 36, Mullens teaches where the pore sizes may range from 0.1-100 microns (Paragraph 65).  This range overlaps and renders obvious that which is claimed.  See MPEP 2144.05.

Response to Arguments
Applicant’s arguments, see remarks, filed 07 January 2021, with respect to the rejection(s) of claim(s) 13, 15-20 and 33-34 under 35 USC 102(a)(1) in view of Jakus and Birnbaum and 35 USC 103 in view of Lewis have been fully considered and are persuasive.  Applicant has amended the claims to recite structural features not disclosed by these references.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mullens as outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784